Citation Nr: 1622812	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for a left hand disability, to include the left wrist.  


REPRESENTATION


The Veteran is represented by:  Angelica C. Schultis, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1971 to March 1983.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO in Togus, Maine, which, in pertinent part, denied service connection for a left hand disability, to include the left wrist.  The jurisdiction over the Veteran's claim currently resides with the RO in Indianapolis, Indiana.

This case was previously before the Board in November 2014, where the Board remanded the issue on appeal for additional development, to include obtaining a new VA examination.  As discussed below, because the Board is granting the full benefit sought on appeal; therefore, the Board finds that any question of compliance with the terms of the November 2014 remand is now moot.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran has a current left wrist disability of degenerative arthritis.  

2.  The Veteran sustained a left hand/wrist injury in service after moving multiple heavy lockers. 

3.  Symptoms of the current degenerative arthritis have been continuous since service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a left hand disability of arthritis, to include the left wrist, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 	
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
3.159 (2015).  The Board is granting service connection for a left hand/wrist disability of arthritis, and finding that other symptoms cannot be differentiated from arthritis so are to be rated as part of the arthritis, constituting a full grant of the benefits sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for a Left Hand/Wrist Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims' (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has been diagnosed with degenerative arthritis, a form of arthritis, which is a "chronic disease" under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply to the claim.  

For a chronic disease such as degenerative arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases such as arthritis (degenerative joint disease) based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Initially, the Board finds that the Veteran has not advanced, and the evidence of record does not otherwise suggest, that a preexisting left finger disability was aggravated by the November 1971 to March 1983 period of active service.  The Board notes that the Veteran's preexisting left finger amputation and corresponding scar was "noted" on the October 1971 entrance examination, demonstrating a preexisting left finger disability with a corresponding scar.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability that is beyond a normal progression.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  While a January 2015 VA examiner opined that that preexisting left finger disability was not aggravated beyond its natural progression by an in-service event, injury, or illness, the Veteran specifically claimed a left wrist/hand disability (see March 2008 claim), which is unrelated to a preexisting left finger disability.  Further, the Veteran explicitly wrote that the preexisting left finger disability (with corresponding scar) was unrelated to the service connection issue on appeal (see March 2009 notice of disagreement), such that even a liberal construction of the Veteran's statements does not show that he intended to claim or ever claimed that left finger disability was part of his claim for service connection.  As such, the preexisting left finger disability based on aggravation theory was never part of the Veteran's claim for service connection, should not have been adjudicated, the Veteran has never disagreed with the denial of service connection for left finger disability, and left finger disability is not on appeal before the Board. 

The Veteran essentially contends developing a left hand and wrist disability from sustaining an in-service injury, and that symptoms of a left hand and wrist disability have continued since service separation.  Specifically, at a February 2010 hearing before a decision review officer, the Veteran testified as to sustaining an in-service left hand and wrist injury after lifting multiple heavy lockers.  The March 2008 claim reflects the Veteran wrote that a left hand and wrist disability began during service, and that symptoms of an in-service injury have continued to the present.  The Veteran also wrote that he was recently diagnosed with osteoarthritis in the left hand, and was receiving ongoing physical therapy treatments for a left hand and wrist disability.  See March 2008 claim.  In a June 2008 statement, the Veteran advanced injuring the left hand during service after moving multiple lockers that weighed more than 100 pounds, and that symptoms of a left hand and wrist disability have continued since service separation.  The Veteran also wrote that an in-service examiner diagnosed tendonitis and treated the left hand injury with a cast.  See June 2008 statement.  In a March 2009 notice of disagreement, the Veteran wrote that service treatment records reflected a left hand disability, diagnosed as tendonitis, and that symptoms of a left hand disability had not improved since service.  The Veteran also wrote that, at the most recent VA examination in July 2008, the VA examiner "focused on the amputation of my left index finger, which had absolutely nothing to do with the problem I am experiencing in my left hand and wrist."  See March 2009 notice of disagreement.  

Initially, the Board finds that the Veteran is currently diagnosed with a left wrist disability of arthritis.  Specifically, the report from the January 2015 VA examination reflects that the Veteran has been diagnosed with degenerative arthritis of the left wrist.  A November 2007 private examination report reflects a diagnosis of left wrist tendonitis.  The private examiner indicated the diagnosis was "service related."  A January 2008 private treatment record reflects the Veteran sought treatment for left wrist pain.  

Next, the Board finds that the Veteran sustained a left hand and wrist injury during service after moving multiple heavy lockers.  As detailed above, the Veteran testified as to sustaining an in-service left hand and wrist injury after moving lockers during service.  In the June 2008 statement, the Veteran advanced injuring the left hand during service after moving lockers that weighed more than 
100 pounds.  The Veteran is competent to report an in-service left hand and wrist injury.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Significantly, a service treatment record from September 1973 reflects the Veteran sought treatment for pain when lifting with the in-service examiner assessing tendonitis.  The September 1973 service treatment record also reflects the Veteran was treated with a cast and placed on two-week profile with no use of the left arm and hand.  In-service follow-up treatment reflects that the Veteran was still in a cast and complained that the left hand was feeling worse.  A service treatment record from October 1973 notes the cast was removed.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of left hand/wrist arthritis have been continuous since service.  As discussed above, the March 2008 claim reflects the Veteran wrote that a left hand and wrist disability began during service, and that symptoms of in-service hand and wrist injury have continued to the present.  In November 2007, the Veteran sought private medical treatment for left forearm tendonitis, which was treated with a splint.  The private physician wrote on a prescription pad "left wrist tendonitis service related."  See November 2007 private treatment record.  In January 2008, the Veteran received private medical treatment for the left hand complaining of the hand locking up for the previous six months.  The January 2008 private treatment record also reflects the Veteran was diagnosed with osteoarthritis of the first carpometacarpal joint.  A June 2008 private treatment record reflects the Veteran reported a left hand injury attributed to "having to lift heavy wooden lockers while in Germany."  See January 2008 private treatment record.  In a January 2010 letter, the Veteran's brother wrote witnessing the Veteran experience left wrist pains during the summer of 1998.  A January 2015 VA examination report reflects that the Veteran contended that a left hand and wrist disability was due to "carrying several heavy crates while performing his military duties."  

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that symptoms of a left hand/wrist arthritis have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Post-service private and VA treatment records also demonstrate treatment for left hand and wrist disability symptoms after service separation.  

The Board finds the Veteran's assertions of the onset of a left hand disability during service and reports of symptoms of a left hand arthritis since service, in the context of the demonstrated in-service injury and current diagnosis of arthritis, are sufficient to place in equipoise the question of whether symptoms of the current degenerative arthritis were continuous since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "continuous" post-service symptoms of a left hand and wrist arthritis, presumptive service connection is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for a left hand and wrist disorder based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection benefit being granted, all other service connection theories are moot.

Finally, the Board notes that the evidence of record indicates that the Veteran may have other clinical findings that pertain to the left hand and wrist, including tendonitis.  Where a veteran is diagnosed with multiple hand or wrist disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 
182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the degenerative arthritis from the symptomatology of the tendonitis (or any other left wrist or hand disability), as the medical evidence of record has not made such differentiation.  As such, the Board has attributed all identified left hand and wrist symptomatology and functional impairment to the now service-connected degenerative arthritis.  For this reason, the RO should consider all of the Veteran's left hand and wrist symptomatology and 









functional impairment when assigning initial disability ratings.  For these reasons, the Board need not consider whether service connection is also warranted for tendonitis or any other left wrist or hand disability. 


ORDER

Service connection for a left hand and wrist disability of degenerative arthritis is granted.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


